UNITED STATES SECURITIES AND EXCHANGE COMMISSION WashingtonD.C., 20549 FORM 10-K T ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-30351 DEEP DOWN, INC. (Exact name of registrant as specified in its charter) Nevada 75-2263732 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 8827 W. Sam Houston Pkwy North, Suite 100, Houston, Texas (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (281) 517-5000 Securities registered pursuant to Section 12(b) of the Act: NONE Securities registered pursuant to Section 12(g) of the Act: Common Stock $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o Noþ Indicate by check mark whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Act.YesoNoþ Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark if disclosures of delinquent filers in response to Item 405 of Regulations S-K is not contained in this form, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ As of June 30, 2011, the aggregate market value of the voting and non-voting common equity held by non-affiliates, computed by reference to the price at which the common equity was sold, was $13,516,929. At March 26, 2012, the issuer had 204,073,732 shares outstanding of common stock, par value $0.001 per share. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS PART I Item 1 Business 4 Item 2 Description of Properties 10 Item 3 Legal Proceedings 10 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 8 Financial Statements and Supplementary Data 19 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 19 Item 9A Controls and Procedures 20 Item 9B Other Information 20 PART III Item 10 Directors, Executive Officers and Corporate Governance 21 Item 11 Executive Compensation 24 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 13 Certain Relationships and Related Transactions, and Director Independence 28 Item 14 Principal Accounting Fees and Services 28 PART IV Item 15 Exhibits, Financial Statement Schedules 29 Signatures 33 2 Forward-Looking Information Unless otherwise indicated, the terms “Deep Down, Inc.”, “Deep Down”, “Company”, “we”, “our” and “us” are used in this report to refer to Deep Down, Inc., a Nevada corporation, and its wholly-owned subsidiaries. In this Annual Report on Form 10-K (“the Report”), we may make certain forward-looking statements (“Statements”), including statements regarding our plans, strategies, objectives, expectations, intentions and resources that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. We do not undertake to update, revise or correct any of the forward-looking information. The following discussion should also be read in conjunction with the audited consolidated financial statements and the notes thereto. The Statements contained in this Report that are not historical fact are forward-looking statements (as such term is defined in the Private Securities Litigation Reform Act of 1995), within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. The forward-looking statements contained herein are based on current expectations that involve a number of risks and uncertainties. These Statements can be identified by the use of forward-looking terminology such as “believes”, “expects”, “may”, “will”, “should”, “intend”, “plan”, “could”, “is likely”, or “anticipates”, or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. We wish to caution the reader that these forward-looking statements that are not historical facts are only predictions. No assurances can be given that the future results indicated, whether expressed or implied, will be achieved. While sometimes presented with numerical specificity, these projections and other forward-looking statements are based upon a variety of assumptions relating to the business of the Company, which, although considered reasonable by us, may not be realized. Because of the number and range of assumptions underlying our projections and forward-looking statements, many of which are subject to significant uncertainties and contingencies that are beyond the reasonable control of us, some of the assumptions inevitably will not materialize, and unanticipated events and circumstances may occur subsequent to the date of this report. These forward-looking statements are based on current expectations and we assume no obligation to update this information. Therefore, our actual experience and the results achieved during the period covered by any particular projections or forward-looking statements may differ substantially from those projected. Consequently, the inclusion of projections and other forward-looking statements should not be regarded as a representation by us or any other person that these estimates and projections will be realized, and actual results may vary materially. There can be no assurance that any of these expectations will be realized or that any of the forward-looking statements contained herein will prove to be accurate. 3 PART I ITEM 1.BUSINESS. History Deep Down, Inc. is a Nevada corporation engaged in the oilfield services industry.As used herein, “Deep Down”, “Company”, “we”, “our” and “us” may refer to Deep Down, Inc. and/or its subsidiaries.Deep Down, Inc. (OTCQB:DPDW), a publicly traded Nevada corporation, was incorporated on December 14, 2006, through a reverse merger with MediQuip Holdings, Inc. (“MediQuip”), a publicly-traded Nevada corporation. Deep Down is the parent company to the following wholly-owned subsidiaries: Deep Down, Inc., a Delaware corporation (“Deep Down Delaware”), Mako Technologies, LLC, a Nevada limited liability company (“Mako”), Flotation Technologies, Inc., a Maine corporation (“Flotation”), and Deep Down International Holdings, LLC, a Nevada limited-liability company (“DDIH”). Our website address is www.deepdowncorp.com. We make available, free of charge on or through our website, copies of our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 as soon as reasonable after we electronically file such material with, or furnish it to, the Securities and Exchange Commission (SEC). Paper or electronic copies of such material may also be requested by contacting the Company at our corporate offices. On April 2, 2007, we acquired substantially all of the assets of ElectroWave USA, Inc., a Texas corporation. We formed a wholly-owned subsidiary, ElectroWave USA, Inc., a Nevada corporation, to complete the acquisition. This division was dissolved with the Nevada Secretary of State on July 28, 2011. On December 1, 2007, we acquired all of the common stock of Mako Technologies, Inc.We formed a wholly-owned subsidiary, Mako Technologies, LLC to complete the acquisition.Located in Morgan City, Louisiana, Mako serves the offshore petroleum and marine industries with technical support services, and equipment vital to offshore petroleum production, through the provision of highly qualified technicians, remotely operated vehicle (“ROV”) services, topside and subsea equipment and support systems used in diving operations, maintenance and repair operations, and offshore construction. On June 5, 2008, we completed the acquisition of Flotation. We effectively dated the acquisition for accounting purposes as of May 1, 2008 and consummated the closing on June 6, 2008. Flotation engineers, designs and manufactures deepwater buoyancy systems using high-strength FlotecTM syntactic foam and polyurethane elastomers from its facilities in Biddeford, Maine.Effective December 31, 2010, we engaged in a transaction in which all of the operating assets and liabilities of Flotation were contributed, along with other contributions we made, to a joint venture entity named Cuming Flotation Technologies, LLC (“CFT”), in return for a 20 percent common unit ownership interest in CFT. In February 2009, we formed Deep Down International Holdings, LLC, a Nevada limited-liability company and wholly-owned subsidiary of the Company, for the purpose of holding securities for foreign companies organized or acquired by the Company. DDIH currently has no material assets or operations. As noted above, effective December 31, 2010, we engaged in a joint venture transaction in which all of Flotation’s operating assets and liabilities (except for one intercompany corporate overhead payable) were contributed, along with other contributions we made, to CFT in return for a 20 percent common unit ownership interest in CFT (the “JV”).For a more detailed explanation of this transaction, please see Note 3, “Investment in Joint Venture”, to the consolidated financial statements included in this Report. On October 7, 2011, CFT consummated a transaction pursuant to that certain Stock Purchase Agreement (the “Purchase Agreement”), by and between CFT and a Houston-based company (“Buyer”)pursuant to which Buyer purchased from CFT (i) all of the issued and outstanding shares of capital stock of Cuming, (ii) the shares of 230 Bodwell Corporation, a Massachusetts corporation and subsidiary of Cuming, and (iii) certain assets that, immediately prior to closing, were acquired by Cuming, for a purchase price of $60,000,000 (less certain debt and subject to purchase price adjustment for working capital and potential earn-out payments).Deep Down is entitled to 20 percent of the common equity proceeds (including earn-out payments) from the sale and will be subject to 20 percent of any indemnity obligations over the indemnity escrow amount (5 percent) pursuant to the Purchase Agreement.Such indemnity obligation will be capped at the amount of proceeds Deep Down receives pursuant to that certain Indemnification and Contribution Agreement dated October 7, 2011 (the “Indemnification Agreement”).Deep Down’s proceeds received from the sale were approximately $6,375,000, which does not include any potential earn-out payments.The proceeds of approximately $6,375,000 are comprised of a $3,400,000 return of capital to Deep Down and Flotation and an estimated $2,975,000 distribution of Deep Down and Flotation’s share of the estimated profit on the sale.These sums do not include incremental proceeds anticipated from the return of escrow or future earn-out payments. 4 Importantly, this transaction impacts the presentation of our financial condition and results of operations because it means that the operations of Flotation will no longer be included in such presentation for periods beginning January 1, 2011, except on the basis of our 20 percent common unit ownership interest in CFT.However, the operations of Flotation will continue to be fully included in our presentation of historical information for periods ended December 31, 2010 and prior (since the acquisition of Flotation in 2008). Our current operations include the significant acquisitions of Deep Down Delaware and Mako.In addition to our strategy of continuing to grow and strengthen our operations, including by expanding our services and products in accordance with our customers’ demands, we intend to continue to seek strategic acquisitions of complementary service providers, product manufacturers and technologies that are focused primarily on supporting deepwater and ultra-deepwater offshore exploration, development and production of oil and gas reserves and other maritime operations. Business Overview We are a global provider of specialized services to the offshore energy industry to support deepwater and ultra-deepwater exploration, development and production of oil and gas and other maritime operations.While we are primarily a service company, we also produce custom engineered products that assist us in fulfilling service objectives for specific projects on a contractual basis.We design and manufacture a broad line of deepwater and ultra-deepwater, surface and offshore equipment solutions which are used by major integrated, large independent and foreign national oil and gas companies in offshore areas throughout the world.Our products are often initially developed in direct response to customer requests for solutions to critical problems in the field.We serve the growing offshore petroleum and maritime industries with technical management and support services.One of our greatest strengths is the extensive knowledge base of our service, engineering and management personnel in many aspects of the deepwater and ultra-deepwater industry. Set forth below is a more detailed description of important services and products we provide. Our goal is to provide superior services and products to our customers in a safe, cost-effective and timely manner.We believe there is significant demand for, and brand name recognition of, our established products due to the technological capabilities, reliability, cost-effectiveness, timeliness of delivery and operational efficiency features of these products. Since our formation, we have introduced many new products that continue to broaden the market we currently serve. See Note 1, “Description of Business and Summary of Significant Accounting Policies”, to the consolidated financial statements included in this Report for information related to segment reporting. Services and Products Services. We provide a wide variety of engineering and management services, including the design, installation and retrieval of subsea equipment and systems, connection and termination operations, well-commissioning services, as well as construction support and ROV operations support.We pride ourselves in our ability to collaborate with the engineering functions of oil and gas operators, installation contractors and subsea equipment manufacturers to determine the fastest, safest, and most cost-effective solutions to the full spectrum of complex issues which arise in our industry. Project Management and Engineering.Our project management teams specialize in deepwater subsea developments.Our services are centered on the utilization of standardized hardware, proven, well-tested installation techniques, and experienced, consistent teams that have proven to be safe and skilled in all aspects of the installation process. Many installation contractors find it beneficial to utilize our services to help reduce on-board personnel since our specialized technicians can perform multiple tasks.Our teams have vast experience with the installation of flexible and rigid risers and flowlines, umbilicals, flexible and rigid jumpers, steel tube and thermoplastic hose flying leads, pipeline end terminations (“PLETs”) and manifolds.Our engineers have experience ranging from the initial conceptual design phases through manufacturing and installation, and concluding with topside connections and commissioning.Our experience provides us with a level of “hands on” and practical understanding that has proven to be indispensable in enabling us to offer customer solutions to the many problems encountered both subsea and topside.Because of our wide knowledge base, our engineering team is often hired by oil and gas operators, installation contractors and subsea equipment manufacturers to provide installation management and engineering support services.Our engineering team has been involved in several of the innovative solutions used today in deepwater subsea systems.We specialize in offshore installation engineering and the writing of practical installation procedures.We deal with issues involving flying leads, compliant umbilical splices, bend stiffener latchers, umbilical hardware, hold-back clamps, and the development of distribution system components.We are heavily involved in the fabrication of installation aids to simplify offshore executions, and offer hydraulic, fiber optic, and electrical testing services and various contingency testing tools. 5 Spooling Services.Our experienced personnel are involved in the operation of spooling equipment on many projects, including operations for other companies to run their spooling equipment.We have developed a very efficient (in both time and cost) system for spooling, utilizing our horizontal drive units, under-rollers, tensioners, carousels and rapid deployment cartridges. Pull-In Operations.We are involved in the pull-in operations for most of the major umbilical projects in the Gulf of Mexico.Our familiarity with offshore systems is important, and our pull-ins run smoothly because the same engineers who plan the pull-in operations are also involved in supervising the offshore operations.Our offshore personnel comprise the topside umbilical support team and are familiar with the umbilical termination hardware.These same personnel are often involved in terminating the umbilicals at the manufacturers’ yard several weeks prior to the installation.Everything is thoroughly tested prior to installation, including winches at the rental contractor’s yard and after set-up on the platform. Load cells are tested onshore, and the same load cells are used to test the system offshore. This eliminates variables and validates the condition of the pull-in system.We then perform pull-ins under more controlled conditions with increased confidence, resulting in safer operations. Testing and Commissioning Services.Umbilical manufacturers, control suppliers, installation contractors, and oil and gas operators utilize our services to perform all aspects of testing, including initial Factory Acceptance Testing (“FAT”), Extended Factory Acceptance Testing (“EFAT”) and System Integration Testing (“SIT”), relating to the connecting of the umbilical termination assemblies, the performing of installations, and the completion of the commissioning of the system thereafter.To execute these services, we have assembled a variety of personnel and equipment to ensure that all testing operations are done in a safe and time-efficient manner, ensuring a reduced overall project cost.We also work hard to utilize the most detailed digital testing and monitoring equipment to ensure that the most accurate data is provided to our clients.We have been hired to perform coiled tubing flushing, cleaning, and hydro testing, umbilical filling, flushing, pressure, flow rate, and cleanliness testing, load out monitoring and testing, installation monitoring, post installation testing, system commissioning, umbilical intermediate testing, and umbilical termination assembly cleanliness, flow, and leak testing.We employ a variety of different pumping systems to meet industry needs and offer maximum flexibility.Our philosophy is to flush through the maximum number of lines at the highest flow rate possible to maximize efficiency. Due to the different requirements for testing and commissioning of subsea systems, we have an assortment of pumps and equipment to deploy to ensure a safe and efficient commissioning program.We have experience handling all types of commissioning fluids, including asphaltine dispersants, diesel, methanol, xylene, corrosion inhibitors, water-based control fluids, oil-based control fluids, 100 percent glycol, paraffin inhibitors, and alcohol.We have been involved in the design, procurement, testing, installation, and operation of the testing equipment.Our engineers and service technicians can also assist in writing the testing procedures and sequences from simple FAT to very extensive multiple pressures and fluids testing up to full system SIT procedures.We work closely with the project managers and production platform engineers to help ensure that all aspects of the installation or retrieval project, including potential risks and dangers, are identified, planned for, and eliminated prior to arrival on the production platform. Storage Management.Our facility in Channelview, TX covers more than 50,000 square feet of internal high quality warehousing capacity and 300,000 square feet of external storage and is strategically located in Houston's Ship Channel area.Our warehouse is designed to provide clients with flexible and cost effective warehousing and storage management alternatives.Our professional and experienced warehouse staff, combined with the very latest in information technology, results in a fully integrated warehousing package designed to deliver effective solutions to client needs. Among other capabilities, we are capable of providing long-term specialized contract warehousing; long and short-term storage; modern materials handling equipment; undercover loading areas; quality security systems; integrated inventory management; packing and repacking; computerized stock controls; and labeling. Our shore-based facility located at Core Industries Inc., in Mobile, AL has 6,500 square feet and houses our 3,400 ton carousel system, used to store customers’ products.The site is sufficient to allow for full system integration testing of our customers’ equipment prior to deployment offshore. Marine Technical Support Services.We serve the growing offshore petroleum and marine industries with technical support services and products vital to offshore petroleum production.Our offerings in this area are primarily through the provision of ROV services which include the provision of skilled ROV operators/technicians and ROV equipment, as well as topside and subsea equipment, and support systems used in diving operations, maintenance and repair operations, and offshore construction. ROV and ROV Tooling Services.We provide the latest ROV tooling technology as part of our ROV services.Our ROV tooling services are constantly growing, with the addition of tools as they are requested by our customers.As part of our ROV services, we have observation and light work class ROV units capable of operating in depths of 10,000 feet. Our services include platform inspection, platform installation and abandonment, search and recovery, salvage, subsea sampling, subsea intervention, telecommunication cable inspections, anchor handling, ROV consulting and project management, ROV pilots and technicians, and underwater cinematography.We provide an extensive line of ROV intervention tooling, both used to support our own operations and for rental to our customers.Our ROV Tooling equipment includes flying lead orientation tools (FLOT), torque tools class 1-5, hot stabs, pipe cutting systems, dredging and pumping systems, ROV clamps and ROV-friendly hooks and shackles that are state-of-the-art in design. 6 Offshore Construction Equipment Rental.We employ a permanent staff of highly qualified technicians and mechanics to maintain and refurbish our equipment in-between rentals.We carry a wide array of equipment to service the offshore construction industry, including water blasting equipment,breathing air dive compressors,hot water units with feed pumps, man rider winches, hydraulic tools and hose reels, underwater video units, sonar units,magnetic gradiometers, dive radios,lift bags, volume tanks, decompression chambers, and hot water pressure washers. Products.We provide installation support equipment and component parts and assemblies for subsea distribution systems.We believe the key to successful installations of hardware is to design the subsea system by considering installation issues first, working backwards to the design of the hardware itself.This is why we have been instrumental in the development of hardware and techniques to simplify deepwater installations.We design, manufacture, fabricate, inspect, assemble, test subsea equipment, surface equipment and offshore equipment that is used by major integrated, large independent and foreign national oil and gas companies in offshore areas throughout the world.Our products are used during oil and gas exploration, development and production operations on offshore drilling rigs, such as floating rigs and jack-ups, and for drilling and production of oil and gas wells on offshore platforms, tension leg platforms and moored vessels such as floating production storage and offloading vessels (“FPSO”). Flying Leads.We have developed a method to pull individual steel tubes, hoses, or electrical cables to create a loose steel tube flying lead or short umbilical.We can manufacture steel flying leads up to 10,000 feet in length with any J-plate desired, with or without electrical cables included.We have built flying leads with up to 14 tubes.Additional electrical lines and fiber optic cables can be added to produce any combination required for the transportation of various fluids, chemicals or data.The flying leads are then fitted with our Moray® and terminations that are attached to the multiple quick connection plate, and finished off with our elastomeric bend limiters.The non-helix wound design allows for our flying leads to be very installation friendly with minimal-bending stiffness.Our patented Moray® is the termination head on the flying lead and connects the tubing assembly to the junction plate.A compliant Moray® consists of a 20-foot flexible flying lead with an electro-hydraulic Moray® that is connected to a full-sized umbilical with the installation tension being applied through an armor pot and slings extending by the compliant section.We believe we are the only company that can terminate umbilicals provided by any manufacturer using the same termination system. Umbilical Hardware.Our blend of experiences with umbilical manufacturers, subsea engineers and installation contractors has been effective giving us a unique perspective when fabricating and designing terminations for umbilical manufacturers.Members of our team were involved with the designs for the armored thermo plastic umbilicals at Multiflex, the first steel tube umbilical in the Gulf of Mexico for the Shell Popeye® umbilical, and the standardization of many steel tube umbilical terminations.Our designs are often much lighter in weight and smaller than the typical hardware that has been created and used in the past by our competitors.Our engineering team has designed and fabricated bending restrictors, armor pots, split barrels, tubing fittings and unions, hinging umbilical splices and topsides terminations with our unique threaded welded fittings, umbilical compliant splice, and the bend stiffener latcher.We offer both polymer and steel bend limiters.The compliant splice is a patented method of converting spare umbilicals into actual production umbilicals by splicing spare umbilicals together to produce any length required or to repair a damaged umbilical.This termination system eliminates the burdens of dealing with umbilical splices during installation and is capable of housing both electrical and fiber optic fiber termination assemblies while still allowing for the splice to be spooled up onto a reel or carousel. Installation Aids.To help our customers and to meet our own internal needs, we have developed an extensive array of installation aids, including steel flying lead installation systems, tensioners, lay chutes, many varieties of buoyancy, clump weights,VIV strakes, mud mats, dual tank skids, gang boxes, work vans, pumping and testing skids, control booths, fluid drum carriers, crimping systems, load cells, 300 and 340-ton under-rollers, powered reels, 200-ton, 400-ton and 3,400-ton carousel,UTA running and parking deployment frames,termination shelters,pipe straightners, ROV hooks and shackles,stackable SeaStax®tanks, baskets, Subsea Deployment Basket System (SDB®), Horizontal Drive Units (HDU), Rapid Deployment Cartridges (RDC), and ballgrab rental rigging. Buoyancy Products.We engineer, design and manufacture deepwater buoyancy systems as part of our offering to meet our customers’ installation and operational needs.Our roto-molding operations allow us to produce high-density polyethylene products and shells that are used offshore in products like bend limiters, VIV strakes, and to encase syntactic foam and other buoyancy products with a more durable outer shell than traditional methods. Marine Products.We offer products and services in the fields of electronic monitoring and control systems for the energy, military, and commercial business sectors. We design, manufacture, install, and commission integrated Programmable Logic Controller (“PLC”) and Supervisory Control and Data Acquisition (“SCADA”) based instrumentation and control systems, including ballast control and monitoring, drilling instrumentation, vessel management systems, marine advisory systems, machinery plant control and monitoring systems, and closed circuit television systems.We can take projects from conceptual/system design through installation, commissioning, and support. Our understanding of system requirements and our ability to quickly understand our customer’s needs allows us to produce quality products and services on time and on budget. 7 We have supplied equipment on drilling production rigs operating throughout the world, including Abu Dhabi, Angola, Australia, Azerbaijan, Brazil, Congo, Dubai, Egypt, Equatorial Guinea, India, Indonesia, Kuwait, Mexico, Nigeria, Norway, Russia, the United Kingdom, United States, Vietnam, and other areas.We are also a supplier of integrated marine systems for ships with design, manufacture, and delivery of machinery plant control and monitoring systems and/or alarm monitoring systems for 3 Molinari Class Staten Island ferries, a United States Coast Guard ice breaker, one of the world’s largest hopper dredges, and other vessels. Manufacturing Our manufacturing facilities in Channelview, Texas, a suburb of Houston, house a broad variety of processes, including machining, fabrication, inspection, assembly and testing. We are devoted to the design, manufacturing, testing, and commissioning of heavy equipment used in both on- and offshore operations in a variety of markets and industries. Our manufacturing plant is ISO 9001 certified, and we maintain high standards of product quality through the use of quality assurance specialists who work with product manufacturing personnel throughout the manufacturing process and inspect and document equipment as it is processed through our manufacturing facility.We have the capability to manufacture various products from each of our product lines at our major manufacturing facility and believe that this localized manufacturing capability is essential in order to compete with our major competitors. Our manufacturing process includes machining, fabrication, inspection, assembly and testing. Customers Demand for our deepwater and ultra-deepwater services, surface equipment and offshore rig equipment is substantially dependent on the condition of the oil and gas industry to invest in substantial capital expenditures as well as continual maintenance and improvements on its offshore exploration, drilling and production operations. The level of these expenditures is generally dependent upon various factors such as expected prices of oil and gas, exploration and production costs of oil and gas, the level of offshore drilling and production activity.The prevailing view of future oil and gas prices are influenced by numerous factors affecting the supply and demand for oil and gas.These factors include worldwide economic activity, interest rates, cost of capital, environmental regulation, tax policies, and production levels and prices set and maintained by producing nations and OPEC.Capital expenditures are also dependent on the cost of exploring for and producing oil and gas, the sale and expiration dates of domestic and international offshore leases, the discovery rate of new oil and gas reserves in offshore areas and technological advances. Oil and gas prices and the level of offshore drilling and production activity have historically been characterized by significant volatility. Our principal customers are major integrated oil and gas companies, large independent oil and gas companies, foreign national oil and gas companies, subsea equipment manufacturers and subsea equipment installation contractors involved in offshore exploration, development and production.Offshore drilling contractors, engineering and construction companies, and other companies involved in maritime operations represent a smaller customer base. We are not dependent on any one customer or group of customers. The number and variety of our products required in a given period by a customer depends upon their capital expenditure budget as well as the results of competitive bids. Consequently, a customer may account for a material portion of revenues in one period and may represent an immaterial portion of revenues in a subsequent period. While we are not dependent on any one customer or group of customers, the loss of one or more of our significant customers could, at least on a short-term basis, have an adverse effect on theresults of ouroperations. Marketing and Sales We market our services and products throughout the world directly through our sales personnel in our Channelview, Texas and Morgan City, Louisiana offices. We periodically advertise in trade and technical publications of our customer base.We also participate in industry conferences and trade shows to enhance industry awareness of our products and services.Our customers generally order products and services after consultation with us on their project.Orders are typically completed within two weeks to three months depending on the type of product or service.Larger and more complex products may require four to six months to complete, though we have accepted several longer-term projects, including one that has exceeded a year to completion.Our customers select our products and services based on the quality, reliability and reputation of the product or service, price, timely delivery and advance technology.For large production system orders, we engage our project management team to coordinate customer needs with engineering, manufacturing and service organizations, as well as with subcontractors and vendors.Our profitability on projects is dependent on performing accurate and cost-effective bids as well as performing efficiently in accordance with bid specifications.Various factors can adversely affect our performance on individual projects that could potentially adversely affect the profitability of a project. 8 Product Development and Engineering The technological demands of the oil and gas industry continue to increase as offshore exploration and drilling operations expand into deeper and more hostile environments.Conditions encountered in these environments include well pressures of up to 15,000 psi, mixed flows of oil and gas under high pressure that may also be highly corrosive, and water depths in excess of 5,000 feet.We are continually engaged in product development activities to generate new products and to improve existing products and services to meet our customers’ specific needs.We also focus our activities on reducing the overall cost to the customer, which includes not only the initial capital cost but also operating costs associated with its products. We have an established track record of introducing new products and product enhancements.Our product development work is conducted at our facilities in Channelview, Texas, and in the field.Our application engineering staff also provides engineering services to customers in connection with the design and sales of our products.Our ability to develop new products and maintain technological advantages is important to our future success. We believe that the success of our business depends more on the technical competence, creativity and marketing abilities of our employees than on any individual patent, trademark or copyright.Nevertheless, as part of our ongoing product development and manufacturing activities, our policy is to seek patents when appropriate on inventions concerning new products and product improvements.All patent rights for products developed by employees are assigned to us. Competition The principal competitive factors in the petroleum drilling, development and production and maritime equipment markets are quality, reliability and reputation of the product, price, technology, and timely delivery.We face significant competition from other manufacturers of exploration, production, and maritime equipment.Several of our primary competitors are diversified multinational companies with substantially larger operating staffs and greater capital resources and have a longer history in the manufacturing of these types of equipment. Employees At March 1, 2012, we had a total of 72 employees, of which all 72 were full-time employees.Our employees are not covered by collective bargaining agreements and we generally consider our employee relations to be good.Our operations depend in part on our ability to attract a skilled labor force.While we believe that our wage rates are competitive and that our relationship with our skilled labor force is good, a significant increase in the wages paid by competing employers could result in a reduction of our skilled labor force, increases in the wage rates that we pay or both. Governmental Regulations A significant portion of our business activities are subject to federal, state, local and foreign laws and regulations and similar agencies of foreign governments. The technical requirements of these laws and regulations are becoming increasingly expensive, complex and stringent. These regulations are administered by various federal, state and local health and safety and environmental agencies and authorities, including the Occupational Safety and Health Administration of the U.S. Department of Labor and the U.S. Environmental Protection Agency. From time to time, we are also subject to a wide range of reporting requirements, certifications and compliance as prescribed by various federal and state governmental agencies.Expenditures relating to such regulations are made in the normal course of our business and are neither material nor place us at any competitive disadvantage. We do not currently expect that compliance with such laws will require us to make material additional expenditures. We are also affected by tax policies, price controls and other laws and regulations generally relating to the oil and gas industry, including those specifically directed to offshore operations.Adoption of laws and regulations that curtail exploration and development drilling for oil and gas could adversely affect our operations by limiting demand for our services or products. Increased concerns about the environment have resulted in offshore drilling in certain areas being opposed by environmental groups, and certain areas have been restricted.To the extent that new or additional environmental protection laws that prohibit or restrict offshore drilling are enacted and result in increased costs to the oil and gas industry in general, our business could be materially affected.In addition, these laws may provide for "strict liability" for damages to natural resources or threats to public health and safety, rendering a party liable for the environmental damage without regard to negligence or fault on the part of such party. Sanctions for noncompliance may include revocation of permits, corrective action orders, administrative or civil penalties and criminal prosecution. Certain environmental laws provide for joint and several strict liabilities for remediation of spills and releases of hazardous substances. In addition, companies may be subject to claims alleging personal injury or property damage as a result of alleged exposure to hazardous substances, as well as damage to natural resources. Such laws and regulations may also expose us to liability for the conduct of or conditions caused by others, or for our acts that were in compliance with all applicable laws at the time such acts were performed. Compliance with environmental laws and regulations may require us to obtain permits or other authorizations for certain activities and to comply with various standards or procedural requirements. 9 We cannot determine to what extent our future operations and earnings may be affected by new legislation, new regulations or changes in existing regulations.We believe that our facilities are in substantial compliance with current regulatory standards.Based on our experience to date, we do not currently anticipate any material adverse effect on our business or consolidated financial position as a result of future compliance with existing environmental laws and regulations controlling the discharge of materials into the environment.However, future events, such as changes in existing laws and regulations or their interpretation, more vigorous enforcement policies of regulatory agencies, or stricter or different interpretations of existing laws and regulations, may require additional expenditures which may be material. Intellectual Property While we are the holder of various patents, trademarks and licenses relating to our business, we do not consider any individual intellectual property to be material to our business operations. ITEM 2.DESCRIPTION OF PROPERTY Our principal corporate offices are located to 8827 W. Sam Houston Parkway North, Suite 100, Houston, TX77040. The 89-month lease term began in February 2009 and includes an allowance for leasehold improvements by the landlord, plus a charge for monthly common area expenses (“CAM charges”) on a pro-rata basis of the total building expenses (including insurance, security, maintenance, property taxes and utilities) beginning on the sixth month of the lease term. Monthly lease costs range from $12,177 to $14,391 plus CAM charges, due to a rent escalation clause over the term of the lease. Our operating facilities for Deep Down are located at 15473 East Freeway, Channelview, Texas 77530 and consists of approximately 8 acres of land that houses 60,000 square feet of manufacturing space and 7,000 square feet of office space.These manufacturing facilities in Channelview, Texas, are subject to the liens of our lender, Whitney National Bank, under our credit agreement. We believe that our current space is suitable, adequate and of sufficient capacity to support our current operations. Additionally, we lease 6,500 square feet of storage space in Mobile, AL to house our 3,400 ton carousel system.The 5-year lease commenced in August 2010 at a base rate of $3,500 per month. Mako leases its property and buildings from Sutton Industries at a base rate of $8,122 per month.Mako is located at 125 Mako Lane, Morgan City, LA 70380.The 5-year lease term commenced on June 1, 2006, and was renewed for five additional years in June 2011. ITEM 3.LEGAL PROCEEDINGS From time to time, we may be involved in legal proceedings arising in the normal course of business. As of the date of this Report, we are currently not involved in any pending, material legal proceedings. As disclosed in our Form 8-K filed on November 12, 2010, we received a Notice of Federal Tax Lien from the Internal Revenue Service (“IRS”) in an approximate amount of $573,000 for nonpayment of certain taxes. This claim related primarily to 2007 and 2008 tax returns that were incorrectly processed when the Company changed its tax year. We paid approximately $592,000 in December 2010 and the lien was removed effective December 7, 2010.Subsequently, the issue was resolved in our favor by the IRS and on January 13, 2012, we received a refund check for approximately $573,000. We are working with the IRS to receive the remaining $19,000 balance. 10 PART II ITEM 5.MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market for Common Stock Beginning December 14, 2006, our common stock commenced trading publicly on the OTC Bulletin Board (“OTCBB”) under the symbol “DPDW.” The OTCBB is a regulated quotation service that displays real-time quotes, last-sale prices and volume information in over-the-counter equity securities. The OTCBB securities are traded by a community of market makers that enter quotes and trade reports. This market is extremely limited and any prices quoted may not be a reliable indication of the value of our common stock. These quotes represent inter-dealer quotations, without adjustment for retail mark-up, markdown or commission and may not represent actual transactions.The following table sets forth, for the periods indicated, the high and low sales prices for our common stock as reported by the OTCBB. High Low Fiscal Year 2011: December 31, 2011 $ $ September 30, 2011 $ $ June 30, 2011 $ $ March 31, 2011 $ $ Fiscal Year 2010: December 31, 2010 $ $ September 30, 2010 $ $ June 30, 2010 $ $ March 31, 2010 $ $ Holders As of March 26, 2012, there were 1,051 stockholders of record of our common stock.All common stock held in street names are recorded in the Company’s stock register as being held by one stockholder. Dividend Policy To date, we have not paid any cash dividends and our present policy is to retain earnings for working capital use.Under the terms of our credit agreement with Whitney National Bank, we are restricted from paying cash dividends on our common stock, unless no default under the credit agreement exists at the time of or would arise after giving effect to any such distribution. We intend to retain operating capital for the growth of the Company operations. Equity Compensation Plan Information The following table sets forth the outstanding equity instruments as of December 31, 2011: Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in first column) Equity compensation plans approved by securityholders Equity compensation plans not approved by securityholders 8,438,812 - TOTAL Represents 21,258,333 shares of common stock that may be issued upon exercise of outstanding options, pursuant to equity awards granted as of December 31, 2011 under the 2003 Directors, Officers and Consultants Stock Option, Stock Warrant and Stock Award Plan (the “Plan”) plus 30,731,060 additional shares of common stock available for future grant under the Plan. The total number of shares subject to grants and awards is 15 percent of issued and outstanding shares of common stock. The Plan was approved by security holders of our predecessor MediQuip Holdings, Inc. Represents 8,000,000 shares of nonvested stock plus 438,812 shares of common stock underlying warrants granted in 2007 as part of our prior borrowing facility. See Note 9, “Warrants”, to our consolidated financial statements included in this Report with regard to material terms of such warrants. 11 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and the notes to those financial statements appearing elsewhere in this Form 10-K. This discussion contains forward-looking statements that involve significant risks and uncertainties. As a result of many factors, our actual results may differ materially from those anticipated in our forward-looking statements. In this Part II, Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, all dollar and share amounts are in thousands of dollars and shares, unless otherwise indicated. General We are an oilfield services company specializing in complex deepwater and ultra-deepwater oil production distribution system support services, serving the worldwide offshore exploration and production industry. Our services and technological solutions include distribution system installation support and engineering services, umbilical terminations, loose-tube steel flying leads, ROVs and related services. We support subsea engineering, installation, commissioning, and maintenance projects through specialized, highly experienced service teams and engineered technological solutions. Our primary focus is on more complex deepwater and ultra-deepwater oil production distribution system support services and technologies, used between the platform and the wellhead. Equity Investment in Joint Venture On December 31, 2010, the Company and its wholly-owned subsidiary Flotation, entered into a Contribution Agreement by and among the Company, Flotation, Cuming Flotation Technologies, LLC, a Delaware limited liability company (“CFT”), and Flotation Investor, LLC, a Delaware limited liability company (“Holdings”), pursuant to which Flotation contributed all of its operating assets and liabilities (except for one intercompany corporate overhead payable) to CFT in exchange for common units of CFT (the “Contribution Agreement”).Pursuant to the Contribution Agreement, we contributed to CFT $1,400 in cash and all of our rights and obligations under that certain Stock Purchase Agreement, dated May 3, 2010, as amended (the “Cuming SPA”), by and among the Company, Cuming Corporation, a Massachusetts corporation (“Cuming”), and the stockholders of Cuming, in exchange for common units of CFT.Concurrently with the closing of the transactions described above, CFT contributed the operating assets and liabilities it acquired from Flotation to Flotation Tech, LLC, a Delaware limited liability company and wholly-owned subsidiary of CFT. On December 31, 2010, we entered into a Contract Assignment and Amendment Agreement by and among the Company, CFT and Cuming, pursuant to which we assigned all of our rights and obligations under the Cuming SPA to CFT.Concurrent with our entry into such Contract Assignment and Amendment Agreement, we entered into a Securities Purchase Agreement, by and among the Company and Holdings (the “Securities Purchase Agreement”), pursuant to which we sold and issued to Holdings 20,000 shares of our common stock for an aggregate purchase price of $1,400. The Securities Purchase Agreement provides Holdings with registration rights for such 20,000 shares only in the event we fail to maintain current public filings. In connection with the consummation of the foregoing described transaction, on December 31, 2010, the Company and Flotation entered into an Amended and Restated Limited Liability Company Agreement of CFT by and among us, Flotation and Holdings, each as a member of the CFT, to provide for the respective rights and obligations of the members of CFT.We and Flotation collectively hold 20 percent of the common units of CFT.Holdings holds 80 percent of the common units and 100 percent of the preferred units, which are entitled to a preferred return until the holder thereof receives a full return of its initial capital contribution.Concurrent with the closing of the joint venture transaction on December 31, 2010, we entered into a Management Services Agreement to be effective as of January 1, 2011, with CFT, pursuant to which we provide CFT the services of certain officers and management personnel.We have amended this Management Services Agreement effective as March 1, 2011 to, among other things, alter the minimum monthly fee we are paid by CFT (due partly to a change in the staffing levels for services and personnel we provide to CFT). On October 7, 2011, CFT consummated a transaction pursuant to that certain Stock Purchase Agreement (the “Purchase Agreement”), by and between CFT and a Houston-based company (“Buyer”)pursuant to which Buyer purchased from CFT (i) all of the issued and outstanding shares of capital stock of Cuming, (ii) the shares of 230 Bodwell Corporation, a Massachusetts corporation and subsidiary of Cuming, and (iii) certain assets that, immediately prior to closing, were acquired by Cuming, for a purchase price of $60,000 (less certain debt and subject to purchase price adjustment for working capital and potential earn-out payments).Deep Down is entitled to 20 percent of the common equity proceeds (including earn-out payments) from the sale and will be subject to 20 percent of any indemnity obligations over the indemnity escrow amount (5 percent) pursuant to the Purchase Agreement.Such indemnity obligation will be capped at the amount of proceeds Deep Down receives pursuant to that certain Indemnification and Contribution Agreement dated October 7, 2011 (the “Indemnification Agreement”).Deep Down’s proceeds received from the sale were approximately $6,375, which does not include any potential earn-out payments.The proceeds of approximately $6,375 are comprised of a $3,400 return of capital to Deep Down and Flotation and an estimated $2,975 distribution of Deep Down and Flotation’s share of the estimated profit on the sale.These sums do not include incremental proceeds anticipated from the return of escrow or future earn-out payments. 12 See additional discussion in Note 3, “Investment in Joint Venture”, to the consolidated financial statements included in this Report. Industry and Executive Outlook Following the moratorium on all deepwater drilling on the Outer Continental Shelf in response to the April20, 2010, Deepwater Horizon incident, the Gulf of Mexico market was slow to recover in 2011.During the latter part of 2011, we experienced an increase in inquiries and requests for quotations. We have begun 2012 with our highest level of secured work to start off the year, in excess of $10,000.Our services and products continue to generate increasing international demand which has contributed to this position.Along with an anticipated steady recovery of activity in the Gulf of Mexico, we are optimistic that there will be increased demand for our services and products in 2012. The deepwater and ultra-deepwater industry remains one of the best opportunities for adding large hydrocarbon reserves with high production flow rates. We are well positioned to supply services and products required to support safe offshore and deepwater projects for our customers. We anticipate demand for our deepwater and ultra-deepwater services and products will continue to grow and we will continue to focus on this sector of the industry worldwide. For fiscal year 2012, our focus remains on successful execution of our projects, obtaining new project awards and effective cash management. Results of Operations Revenues For the Year Ended December 31, Increase (Decrease) $ % Revenues $ $ $ (35)% Revenues for the year ended December 31, 2011 were $27,441. Revenues for the year ended December 31, 2010 were $42,471, and included $10,953 related to the Flotation operating segment, which was contributed to the CFT joint venture effective December 31, 2010. Excluding the 2010 revenues related to the Flotation operating segment, revenues decreased $4,077, or 13 percent, from the year ended December 31, 2010 compared to the year ended December 31, 2011. The decrease in revenues was almost entirely attributed to lower utilization of our ROV services and topside rental equipment in 2011. We enjoyed an unusually robust year in 2010 as a result of services and equipment we provided associated with the cleanup effort of the Maconda well in the Gulf of Mexico, which was required as a result of the Deepwater Horizon incident. Cost of sales and gross profit For the Year Ended December 31, Increase (Decrease) $ % Cost of sales $ $ $ (31)% Gross Profit $ $ $ (45)% Gross Profit % 27% 32% (5)% Cost of sales and gross profit for year ended December 31, 2011 were $19,923 and $7,518 (27 percent of revenues), respectively. Cost of sales and gross profit for year ended December 31, 2010 were $28,886 and $13,585 (32 percent of revenues), respectively, and included $8,324 of cost of sales and $2,629 of gross profit related to the Flotation operating segment, which was contributed to the CFT joint venture effective December 31, 2010. Excluding the 2010 cost of sales and gross profit related to theFlotation operating segment, cost of sales and gross profit for the year ended December 31, 2010 were $20,561 and $10,956, respectively. Comparable cost of sales decreased by only $639, while comparable gross profit decreased $3,438 (seven percentage points). The decrease in comparable gross profit was primarily the result of two factors. First, as previously discussed, in 2011 there was much lower demand for our ROV services and topside rental equipment. In addition, under a previously existing intercompany agreement which was contributed by Flotation to CFT on December 31, 2010, we sub-contracted $5,651 of work on a major fabrication contract to CFT, on which we realized no gross profit. 13 We record depreciation expense related to revenue-generating property, plant and equipment as cost of sales, which totaled $1,223 and $2,327 for the years ended December 31, 2011 and 2010, respectively. The 2010 total includes $1,214 related to the Flotation operating segment, which was contributed to the CFT joint venture effective December 31, 2010. Excluding the 2010 depreciation related to the Flotation operating segment, depreciation included in cost of sales increased $110 from 2010 to 2011 primarily as a result of the commencement of depreciation of new assets acquired to increase our capabilities and efficiency. Selling, general and administrative expenses For the Year Ended December 31, Increase (Decrease) $ % Selling, general & administrative $ $ $ (40)% Selling, general & administrative as a % of revenues 31% 33% (2)% Selling, general and administrative expense (“SG&A”) for the year ended December 31, 2011 was $8,379, or 31 percent of revenues. SG&A for the year ended December 31, 2010 was $13,964, or 33 percent of revenues, and included $3,300 related to the Flotation operating segment, which was contributed to the CFT joint venture effective December 31, 2010. Excluding the 2010 SG&A related to the Flotation operating segment, SG&A decreased $2,285, or three percentage points, from the year ended December 31, 2010 to the year ended December 31, 2011. For the year ended December 31, 2011, approximately $291 in net SG&A savings was realized as a result of our cost containment program. We had $0 in acquisition expenses in 2011, whereas 2010 included $867 in expenses associated with the acquisition of our 20 percent interest in CFT. We earned $536 in fees in 2011 under the MSA with CFT, a direct recovery of SG&A. Bad debt expense was $288 lower in 2011 than in 2010 as we reduced our allowance for doubtful accounts. Share-based compensation expense was $303 lower in 2011 than 2010 due primarily to award forfeitures and certain grants becoming fully vested. Depreciation and amortization expense (excluded from Cost of sales) For the Year Ended December 31, Increase (Decrease) $ % Depreciation expense excluded from Cost of sales $ $ $ (23)% Amortization expense $ (71)% Total depreciation and amortization expense excluded from Cost of sales $ $ $ (61)% Depreciation expense excluded from cost of sales consists of depreciation related to our non-revenue generating property, plant and equipment. Amortization expense consists of amortization of our intangible assets, including customer lists, trademarks and non-compete covenants. Depreciation and amortization expense for the year ended December 31, 2011 was $667.Depreciation and amortization expense for the year ended December 31, 2010 was $1,731, and included $1,071 related to the Flotation operating segment, which was contributed to the CFT joint venture effective December 31, 2010. Excluding the 2010 depreciation and amortization related to the Flotation operating segment, depreciation and amortization increased by only $7. Goodwill impairment There was no impairment of goodwill for the year ended December 31, 2011.During the year ended December 31, 2010, we recognized goodwill impairment expense of $4,513 related to the Flotation and Mako operating segments. See further discussion of the related analysis in Note 5, “Goodwill and Other Intangible Assets”, to the consolidated financial statements included in this Report. Net interest expense Net interest expense for the year ended December 31, 2011 was $301. Net interest expense for the year ended December 31, 2010 was $510, and included $148 related to the Flotation operating segment, which was contributed to the CFT joint venture effective December 31, 2010.Excluding the 2010 net interest expense related to the Flotation operating segment, net interest expense decreased $61, primarily due to lower interest-bearing debt balances. Net interest expense for each period was generated by our outstanding bank debt, capital leases and subordinated debenture, and was offset by interest income on cash balances. 14 Loss on contribution of net assets of wholly-owned subsidiary to joint venture Effective December 31, 2010, we engaged in a joint venture transaction in which all of Flotation’s operating assets and liabilities (except for one intercompany corporate overhead payable) were contributed, along with other contributions we made, to CFT in return for a 20 percent common unit ownership interest in CFT. A gain or loss is recognized on the difference between the determined fair value of our investment in CFT and the book value of the net assets contributed. Because the fair value of CFT’s net assets (common equity) was determined to be $17,000, our 20 percent investment was valued at $3,400. When this amount was compared to the combined book value of Flotation’s net assets of $12,119 plus cash we contributed of $1,400, a loss on contribution in the amount of $10,119 was generated. Equity in net income (loss) of joint venture The transaction with CFT closed on December 31, 2010. The loss of CFT for the year ended December 31, 2010 was comprised of acquisition and legal costs, which were partially offset by the recognition of a bargain purchase gain. There was no operating activity in 2010. We recorded our 20 percent equity-method portion of CFT’s net loss in the amount of $254 for the year ended December 31, 2010.For the year ended December 31, 2011, CFT had net income of $22,578, which was comprised primarily of a $30,133 gain on the sale of CFT’s principal subsidiary, Cuming.Our 20 percent equity-method portion of CFT’s net income was $4,516 and we reduced this amount by $124 to account for our share of dividends paid to preferred unit holders.Therefore, 2011 net earnings from our investment in CFT was $4,392. Discontinuance of ERP system project It was management’s opinion that the ERP system in process was too costly to complete installation and maintain and did not meet the Company’s requirements.The Company has combined several engineering and quality management systems, along with its upgraded accounting system, to support the Company’s requirements with a more efficient and less costly system.As a result of this decision, the Company expensed $941 in deferred costs associated with this ERP project for the year ended December 31, 2011. Net other income Net other income for the year ended December 31, 2011 was $460. Net other income for the year ended December 31, 2010 was $266.The increase of $194 from 2010 to 2011 was due primarily to increased gains on the disposal of property, plant and equipment. Income tax benefit (expense) Income taxes were $230 lower in 2011 than they were in 2010. This occurred as a result of receiving a $100 refund in 2011 of state income taxes that were accrued in 2010. Modified EBITDA Our management evaluates our performance based on a non-GAAP measure, which consists of earnings (net income or loss) available to common shareholders before net interest expense, income taxes, non-cash share-based compensation expense, equity in net income or loss of joint venture, non-cash impairments, depreciation and amortization, other non-cash items and one-time charges (“Modified EBITDA”).This measure may not be comparable to similarly titled measures employed by other companies and is not a measure of performance calculated in accordance with US GAAP. The measure should not be considered in isolation or as a substitute for operating income, net income or loss, cash flows provided by operating, investing or financing activities, or other cash flow data prepared in accordance with US GAAP. The amounts included in the Modified EBITDA calculation, however, are derived from amounts included in the accompanying consolidated statements of operations. We believe Modified EBITDA is useful to investors in evaluating our operating performance because it is widely used to measure a company’s operating performance, which can vary substantially from company to company depending upon accounting methods and book value of assets, financing methods, capital structure and the method by which assets were acquired. It helps investors more meaningfully evaluate and compare the results of our operations from period to period by removing the impact of our capital structure (primarily interest); asset base (primarily depreciation and amortization); actions that do not affect liquidity (share-based compensation expense, equity in net income or loss of joint venture) from our operating results; and it helps investors identify items that are within our operational control. Depreciation and amortization charges, while a component of operating income, are fixed at the time of the asset purchase or acquisition in accordance with the depreciable lives of the related asset and as such are not a directly controllable period operating charge. 15 The following is a reconciliation of net loss to Modified EBITDA for the years ended December 31, 2011 and 2010: For the Year Ended December 31, Net income (loss) $ $ Add back interest expense, net of interest income Add back depreciation and amortization Add back income tax (benefit) expense Add back share-based compensation Add back discontinuance of ERP system project - Add back loss on contribution of net assets of wholly-owned subsidiary to joint venture - Add back goodwill impairment - Modified EBITDA $ $ Modified EBITDA was $5,638 for the year ended December 31, 2011. Modified EBITDA was $2,687 for the year ended December 31, 2010, and included Modified EBITDA of $612 related to the Flotation operating segment, which was contributed to the CFT joint venture effective December 31, 2010. Excluding the 2010 Modified EBITDA (and related components) related to the Flotation operating segment, Modified EBITDA increased by $3,563 in 2011 compared to 2010 primarily as a result of a $4,646 improvement in equity in earnings of joint venture, decreased SG&A of $1,982 and increased net other income of $263, partially offset by decreased gross profit before depreciation expense of $3,328. Liquidity and Capital Resources Overview During our fiscal years ended December 31, 2011 and 2010, we have supplemented the financing of our capital needs primarily through debt financings.Most significant in this regard has been our debt facility we have maintained with Whitney National Bank (“Whitney”). Our loans outstanding under the Amended and Restated Credit Agreement with Whitney (the “Restated Credit Agreement”) become due on April 15, 2012.We will need to raise additional debt or equity capital or renegotiate the existing debt prior to such date.We are currently in discussions with several lenders who have expressed interest in refinancing our debt. Our plan is to refinance the outstanding indebtedness under the Restated Credit Agreement or seek terms with Whitney that will provide an extension of such Restated Credit Agreement along with additional liquidity.However, we cannot provide any assurance that any financing will be available to us on acceptable terms or at all.If we are unable to raise additional capital or renegotiate our existing debt, we project that we will have cash reserves sufficient to retire all of our debt, plus accrued interest thereon, upon its maturity on April 15, 2012. Although the factors described above create uncertainty, if our planned financial results are achieved, we believe that we will have adequate liquidity to meet our future operating requirements, and we believe we will be able to raise additional capital or renegotiate our existing debt. Summary of Significant Accounting Policies Principles of Consolidation The consolidated financial statements include the accounts of Deep Down, Inc., a Nevada corporation and its wholly-owned subsidiaries for the years ended December 31, 2011 and 2010. All intercompany transactions and balances have been eliminated. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 16 Segments Effective December 31, 2010, we contributed all of Flotation’s operating assets and liabilities to CFT. Therefore, for the fiscal year ended December 31, 2011, our operating segments, Deep Down Delaware and Mako have been aggregated into a single reporting segment (“Services”).For the fiscal year ended December 31, 2010, our operating segments, Deep Down Delaware, Mako and Flotation have been aggregated into this single reporting segment. While the operating segments have different product lines, they are very similar. They are all service-based operations revolving around our personnel’s expertise in the deepwater and ultra-deepwater industry, and any equipment is produced to a customer specified design and engineered using Deep Down personnel’s expertise, with installation and project management as part of our service revenue to the customer. Additionally, the operating segments have similar customers and distribution methods, and their economic characteristics are similar with regard to their gross margin percentages.Our operations are located in the United States, although we occasionally generate sales to international customers. Long-Lived Assets Goodwill. Goodwill represents the cost in excess of the fair value of net assets acquired in business combinations. We evaluate the carrying value of goodwill annually on December 31 and between annual evaluations if events occur or circumstances change that would more likely than not reduce the fair value of the operating segment below its carrying amount. Such circumstances could include a significant adverse change in legal factors or in business or the business climate or unanticipated competition. For purposes of our annual impairment test, our operating segments are the same as our operating segments discussed above. The test for goodwill impairment is a two-step approach. The first step is to compare the estimated fair value of any operating segments within the Company that have goodwill with the recorded net book value (including the goodwill) of the operating segment. If the estimated fair value of the operating segment is higher than the recorded net book value, no impairment is deemed to exist and no further testing is required. If, however, the estimated fair value of the operating segment is below the recorded net book value, then a second step must be performed to determine the goodwill impairment required, if any. In this second step, the estimated fair value from the first step is used as the purchase price in a hypothetical acquisition of the operating segment. Purchase business combination accounting rules are followed to determine a hypothetical purchase price allocation to the operating segment’s assets and liabilities. The residual amount of goodwill that results from this hypothetical purchase price allocation is compared to the carrying value of goodwill for the operating segment, and the carrying value is written down to the hypothetical amount, if lower. There was no impairment of goodwill for the year ended December 31, 2011.Goodwill impairment expense of $4,513 was recognized for the year ended December 31, 2010. Revenue Recognition We recognize revenue once the following four criterion are met:(i) persuasive evidence of an arrangement exists; (ii) delivery of the equipment has occurred or services have been rendered, (iii) the price of the equipment or service is fixed and determinable and (iv) collectability is reasonably assured. Service revenue is recognized as the service is provided, and time and material contracts are billed on a bi-weekly or monthly basis as costs are incurred. Customer billings for shipping and handling charges are included in revenue. From time to time, we enter into large fixed-price contracts.The percentage-of-completion method is used as a basis for recognizing revenue on these contracts.We recognize revenue as costs are incurred because we believe the incurrence of cost reasonably reflects progress made toward project completion. Provisions for estimated losses on uncompleted large fixed-price contracts (if any) are recorded in the period in which it is determined a loss will be incurred. Changes in job performance, job conditions, and total contract values may result in revisions to costs and income and are recognized in the period in which the revisions are determined. Unapproved change orders are accounted for in revenue and cost when it is probable that the costs will be recovered through a change in the contract price. In circumstances where recovery is considered probable but the revenues cannot be reliably estimated, costs attributable to change orders are deferred pending determination of contract price. Costs and estimated earnings in excess of billings on uncompleted contracts arise when revenues are recorded on a percentage-of-completion basis but cannot be invoiced under the terms of the contract. Such amounts are invoiced upon completion of contractual milestones. Billings in excess of costs and estimated earnings on uncompleted contracts arise when milestone billings are permissible under the contract, but the related costs have not yet been incurred. All contract costs are recognized currently on jobs formally approved by the customer and contracts are not shown as complete until virtually all anticipated costs have been incurred and the risk of loss has passed to the customer. 17 Assets and liabilities related to costs and estimated earnings in excess of billings on uncompleted contracts, as well as billings in excess of costs and estimated earnings on uncompleted contracts, have been classified as current. The contract cycle for certain long-term contracts may extend beyond one year, thus complete collection of amounts related to these contracts may extend beyond one year, though such long-term contracts include contractual milestone billings as discussed above. Income Taxes We follow the asset and liability method of accounting for income taxes.This method takes into account the differences between financial statement treatment and tax treatment of certain transactions. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect of a change in tax rates is recognized as income or expense in the period that includes the enactment date. We record a valuation allowance to reduce the carrying value of our deferred tax assets when it is more likely than not that some or all of the deferred tax assets will expire before realization of the benefit or that future deductibility is not probable. The ultimate realization of the deferred tax assets depends upon our ability to generate sufficient taxable income of the appropriate character in the future. This requires management to use estimates and make assumptions regarding significant future events such as the taxability of entities operating in the various taxing jurisdictions. In evaluating our ability to recover our deferred tax assets, we consider all reasonably available positive and negative evidence, including our past operating results, the existence of cumulative losses in the most recent years and our forecast of future taxable income. In estimating future taxable income, we develop assumptions, including the amount of future state, and federal pretax operating income, the reversal of temporary differences and the implementation of feasible and prudent tax planning strategies. These assumptions require significant judgment. When the likelihood of the realization of existing deferred tax assets changes, adjustments to the valuation allowance are charged in the period in which the determination is made, either to income or goodwill, depending upon when that portion of the valuation allowance was originally created. We record an estimated tax liability or tax benefit for income and other taxes based on what we determine will likely be paid in the various tax jurisdictions in which we operate.We use our best judgment in the determination of these amounts.However, the liabilities ultimately realized and paid are dependent upon various matters, including resolution of tax audits, and may differ from amounts recorded.An adjustment to the estimated liability would be recorded as a provision or benefit to income tax expense in the period in which it becomes probable that the amount of the actual liability or benefit differs from the recorded amount. Our future effective tax rates could be adversely affected by changes in the valuation of our deferred tax assets or liabilities or changes in tax laws or interpretations thereof.If and when our deferred tax assets are no longer fully reserved, we will begin to provide for taxes at the full statutory rate.In addition, we are subject to the examination of our income tax returns by the Internal Revenue Service and other tax authorities.We regularly assess the likelihood of adverse outcomes resulting from these examinations to determine the adequacy of our provision for income taxes. Share-based Compensation We record share-based payment awards exchanged for employee services at fair value on the date of grant and expense the awards in the consolidated statements of operations over the requisite employee service period.Share-based compensation expense includes an estimate for forfeitures and is generally recognized over the expected term of the award on a straight-line basis.At December 31, 2011, we had two types of share-based employee compensation: stock options and restricted stock. Key assumptions used in the Black-Scholes model for stock option valuations include (1)expected volatility (2) expected term (3) discount rate and (4) expected dividend yield. Since we do not have a sufficient trading history to determine the volatility of our own stock, we based our estimates of volatility on a representative peer group consisting of companies in the same industry, with similar market capitalizations and similar stage of development.Additionally, we continue to use the simplified method related to employee option grants. Earnings/(Loss) per Common Share Basic EPS is calculated by dividing net earnings (loss) by the weighted average number of common shares outstanding for the period. Diluted EPS is calculated by dividing net earnings (loss) by the weighted average number of common shares and dilutive common stock equivalents (stock awards and stock options) outstanding during the period. Dilutive EPS reflects the potential dilution that could occur if options and warrants to purchase common stock were exercised for shares of common stock. In periods where losses are reported, the weighted-average number of common shares outstanding excludes common stock equivalents, because their inclusion would be anti-dilutive. 18 Recent Accounting Pronouncements Recent Accounting Pronouncements are included in Note 1, “Description of Business and Summary of Significant Accounting Policies”, to the consolidated financial statements included in this Report. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Inflation and Seasonality We do not believe that our operations are significantly impacted by inflation. Our business is not seasonal in nature. ITEM 8.FINANCIAL STATEMENTS The financial statements are included herewith commencing on page F-1. Reports of Independent Registered Public Accounting Firms F-1 Consolidated Balance Sheets – December 31, 2011 and 2010 F-3 Consolidated Statements of Operations – Years ended December 31, 2011 and 2010 F-4 Consolidated Statements of Changes in Stockholders’ Equity – Years ended December 31, 2011 and 2010 F-5 Consolidated Statements of Cash Flows– Years ended December 31, 2011 and 2010 F-6 Notes to Consolidated Financial Statement– Years ended December 31, 2011 and 2010 F-7 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. 19 ITEM 9A.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures.The Company’s disclosure controls and procedures are designed to ensure that such information required to be disclosed by the Company in reports filed or submitted under the Exchange Act as amended, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. The Company’s disclosure controls and procedures are also designed to ensure that such information is accumulated and communicated to management, including the principal executive and the principal financial officer, as appropriate to allow timely decisions regarding required disclosures. There are inherent limitations to the effectiveness of any system of disclosure controls and procedures, including the possibility of human error and the circumvention or overriding of controls and procedures. Accordingly, even effective disclosure controls and procedures can only provide reasonable assurance that control objectives are attained. The Company’s disclosure controls and procedures are designed to provide such reasonable assurance. The Company’s management, with the participation of the principal executive and principal financial officer, evaluated the effectiveness of the design and operation of the Company’s disclosure controls and procedures as of December31,2011, as required by Rule13a-15(e) of the Exchange Act. Based upon that evaluation, the principal executive and the principal financial officer have concluded that the Company’s disclosure controls and procedures were effective as of December31,2011. Management’s Report on Internal Control Over Financial Reporting.The Company’s management is responsible for establishing and maintaining adequate internal controls over financial reporting, as defined in Rule13a-15(f) of the Exchange Act. Although the internal controls over financial reporting were not audited, the Company’s management, including the principal executive and principal financial officer, assessed the effectiveness of internal controls over financial reporting as of December31,2011, based on criteria issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) entitledInternal Control-Integrated Framework.” Upon evaluation, the Company’s management has concluded that the Company’s internal controls over financial reporting were effective as of December31,2011. Changes in Internal Control Over Financial Reporting.The Company’s management, with the participation of the principal executive and principal financial officer, have concluded that there were no changes in internal control over financial reporting during the fiscal quarter ended December 31, 2011. ITEM 9B.OTHER INFORMATION None. 20 PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The following table sets forth the names, ages and positions of our directors and executive officers. Name Age Position Ronald E. Smith (1) 53 President, Chief Executive Officer and Director Eugene L. Butler 70 Executive Chairman and Chief Financial Officer Mary L. Budrunas (1) 60 Vice President, Corporate Secretary and Director Michael J. Newbury 44 Vice President of Operations and Business Development Ronald E. Smith and Mary L. Budrunas are married. Biographical information regarding each of our directors and named executive officers is as follows.The following paragraphs also include specific information about each director’s experience, qualifications, attributes or skills that led the Board of Directors to the conclusion that the individual should serve on the Board as of the time of this filing, in light of our business and structure: Ronald E. Smith, President, Chief Executive Officer and Director. Mr. Smith co-founded Deep Down in 1997 and has served as our Chief Executive Officer, President and Director since December 2006. Prior to December 2006, Mr. Smith was Deep Down’s President. Mr. Smith graduated from Texas A&M University with a Bachelor of Science degree in Ocean Engineering in 1981. Mr. Smith worked both onshore and offshore in management positions for Ocean Drilling and Exploration Company (ODECO), Oceaneering Multiflex, Mustang Engineering and Kvaerner before founding Deep Down. Mr. Smith’s interests include all types of offshore technology, nautical innovations, state of the art communications, diving technology, hydromechanics, naval architecture, dynamics of offshore structures, diving technology and marketing of new or innovative concepts. Mr. Smith is directly responsible for the invention or development of many innovative solutions for the offshore industry, including the first steel tube flying lead installation system. Mr. Smith is qualified for service on the Board due to his extensive background in many aspects of the offshore industry, spanning almost three decades. Mr. Smith’s wide range of knowledge and experience with the various technologies and platforms in the deepwater industry brings invaluable expertise to our Board. Eugene L. Butler, Executive Chairman and Chief Financial Officer. Mr. Butler has served as Chief Financial Officer and Director with Deep Down since June2007, and was appointed Executive Chairman of the Board effective September 1, 2009. Mr. Butler was Managing Director of CapSources, Inc., an investment banking firm specializing in mergers, acquisitions and restructurings, from 2002 until 2007. Prior to this, he has served in various capacities as a director, president, chief executive officer, chief financial officer and chief operating officer for Weatherford International, Inc., amulti-billion multinational service and equipment corporation serving the worldwide energy market, from 1974 to 1991.He was elected to Weatherford’s Board of Directors in May of 1978, elected president and chief operating officer in 1979, and president and chief executive officer in 1984.He successfully developed and implemented a turnaround strategy eliminating debt and returning the company to profitability during a severe energy recession.Mr. Butler also expanded operations into international markets allowing Weatherford to become a major worldwide force with its offshore petroleum products and services.Mr. Butler graduated from TexasA&M University in 1963, and served as an officer in the U.S. Navy until 1969 when he joined Arthur Andersen&Co.Mr. Butler is distinguished by numerous medals and decorations, including the Bronze Star with combat“V” and the Presidential Unit Citation for his service with the river patrol force in Vietnam. Mr. Butler also has served on the Board of Powell Industries, Inc. (Nasdaq: POWL) since 1991, where he is the Chairman of the Audit Committee and on the Governance Committee.Mr. Butler is a Certified Public Accountant. 21 In addition to his extensive knowledge of Deep Down, Mr. Butler is qualified for service on the Board based on his leadership skills and long-standing senior management experience in the energy and petroleum industries.Additionally, his background in public accounting and investment banking, familiarity with complex accounting issues and financial statements, as well as his service on the board, including various committees, of another public company, provide invaluable financial expertise and overall insight to our Board. Mary L. Budrunas, Vice-President, Corporate Secretary and Director. Ms. Budrunas, co-founder of Deep Down, Inc. along with current chief executive officer Ronald E. Smith, and has served as our Vice-President, Corporate Secretary and Director since December 2006.Ms. Budrunas is responsible for our administrative functions, including human resources and accounting.Ms. Budrunas has more than 30 years of logistical management experience in manufacturing, fabrication, and industrial sourcing in the oil and gas industry. Prior to Ms. Budrunas co-founding Deep Down in 1997, she managed the purchasing efforts of many projects over a 10-year period for Mustang Engineering, and previously directed procurement for a large petroleum drilling and production facility project in Ulsan, Korea. Ms. Budrunas is qualified for service on the Board based on her extensive oil and gas industry experience. Such expertise provides valuable insight to the Board. Michael J. Newbury, Vice President Operations and Business Development. Mr. Newbury joined Deep Down in March 2009 in the role of Corporate Business Development Manager, bringing more than 19 years of international experience and relationships in offshore business development, sales and marketing, and subsea service project support. Mr. Newbury’s initial role at Deep Down was the improvement in our marketing, sales and commercial aspects, additionally to oversee large project opportunities and to strengthen our contractual functions. In February 2010, Mr. Newbury was promoted to Vice President Business Development and was tasked with the additional responsibilities of corporate operations and interfacing with all of our business units. Prior to joining us, Mr. Newbury held various positions with increasing authority and responsibility with such companies as Subsea 7 from 2002 to 2009, a $2 billion multi-national service and equipment corporation serving the worldwide energy market, General Manager, North and Central America – i-Tech Division, Commercial Manager, North and Central America – ROV, Survey & DGPS, Business Development Manager, North America; Halliburton Subsea (US) 1999 – 2002, Senior Manager – Business Development, Operations Project Manager – ROV and Marine; Subsea International (US) 1997 – 1999, Safety, Quality and Environmental Group Manager & Human Resources & Payroll Manager, and Subsea Offshore Limited (Great Yarmouth and Aberdeen UK) 1990-1997, General Manager, HSEQ Global Manager, Quality Assurance Global Manager, Quality Assurance Engineer. Mr. Newbury has worked in most major oil producing regions of the world, including the Gulf of Mexico, Central America, North Sea, Asia, and Australia. Mr. Newbury’s main areas of focus over the past eight years have been in offshore business development, tendering, and contract negotiation. Mr. Newbury graduated in 1990 with a Bachelor of Science in Business Management. Corporate Governance Code of Ethics The Company has adopted Codes of Ethical Conduct that apply to all its directors, officers (including its chief executive officer, chief financial officer, controller and any person performing such functions) and employees.The Company has previously filed copies of these Codes of Ethical Conduct and they can be located pursuant to the information shown in the Exhibit list items 14.1 and 14.2 to this Report. Copies of the Company’s Codes of Ethical Conduct may also be obtained at the Investors section of the Company’s website, www.deepdowncorp.com, or by written request addressed to the Corporate Secretary, Deep Down, Inc., 8827 W. Sam Houston Pkwy North, Suite 100, Houston, Texas 77040.The Company intends to satisfy the requirements under Item 5.05 of Form 8-K regarding disclosure of amendments to, or waivers from, provisions of its code of ethics that apply to the Chief Executive Officer, Chief Financial Officer or Controller by posting such information on the Company’s website.Information contained on the website is not part of this Report. In lieu of an Audit Committee, the Company’s Board of Directors is responsible for reviewing and making recommendations concerning the selection of outside auditors, reviewing the scope, results and effectiveness of the annual audit of the Company's financial statements and other services provided by the Company’s independent public accountants. The Board of Directors reviews the Company's internal accounting controls, practices and policies. Our Board of Directors has determined that no director qualifies as an independent audit committee financial expert as defined in Item 407(d)(5)(ii) of Regulation S-K. Since we do not have an audit committee, we do not have an independent audit committee financial expert.Additionally, we are not required to have an independent audit committee financial expert because we are not governed by the NASDAQ listing requirements. 22 Section 16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Exchange Act requires our officers and directors, and persons who own more than ten percent of a registered class of our equity securities, to file reports of securities ownership and changes in such ownership with the SEC. Officers, directors and greater than ten percent shareholders also are required by rules promulgated by the SEC to furnish us with copies of all Section16(a) forms they file. Based solely upon a review of the copies of such forms furnished to us or written representations of our officers and directors, we believe that all Section16(a) filing requirements were filed on a timely basis, except that Mr. Selya was not timely in the filing of one Form 3, Mr. Smith was not timely in the filing of three Form 4s, Mr. Hollinger and Mr. Butler were each not timely in the filing of two Form 4s and Mr. Newbury was not timely in the filing of one Form 4. 23 ITEM 11.EXECUTIVE COMPENSATION As a “smaller reporting company” as defined in Item 10(f)(1) of Regulation S-K, we have elected to follow scaled disclosure requirements for smaller reporting companies with respect to the disclosures required by Item 402 of Regulation S-K. Under the scaled disclosure requirements, the Company is not required to provide a Compensation Discussion and Analysis, Compensation Committee Report and certain other tabular and narrative disclosures relating to executive compensation. The following table sets forth information concerning total compensation earned in the years ended December 31, 2011 and 2010 by our Principal Executive Officer (“PEO”) and our two most highest compensated executive officers other than our PEO (collectively, our “Named Officers”). Summary Compensation Tables for the years ended December 31, 2011 and 2011 Name and Principal Position Year Salary Bonus ($) (1) Stock Awards ($) (2) Option Awards ($) (2) All Other Compensation Total Ronald E. Smith $ President and Chief Executive Officer $ $
